Citation Nr: 0833151	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
2004, for the award of service connection for left total knee 
replacement.

2.  Entitlement to an effective date earlier than January 5, 
2004, for the award of service connection for right total 
knee replacement.

3.  Entitlement to an effective date earlier than January 5, 
2004, for the award of service connection for narcolepsy with 
cataplexy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In March 2008, the veteran testified at a hearing before the 
Board.  At the hearing, the veteran indicated that he wished 
to file a claim for an increased rating for left total knee 
replacement, right total knee replacement, and narcolepsy 
with cataplexy.  The veteran and his representative also 
stated that they believed there was clear and unmistakable 
error (CUE) in a June 22, 1954, decision by the RO wherein 
service connection for bilateral weak knees was severed.  
Additionally, in a July 2004 statement, the veteran implied 
that he has a low back disability that is attributable to his 
military service or his service-connected knee disabilities.  
In a separate statement in July 2004, he indicated that he 
has a foot disability that is related to his military 
service.  Those statements could be interpreted as informal 
claims of service connection.  As these several issues have 
not been developed for appellate review, they are referred to 
the agency of original jurisdiction (AOJ) for appropriate 
action.

At the hearing, the veteran submitted additional evidence to 
the Board in the form of treatment records, research, and his 
own statements.  Similar evidence was received by the Board 
in September 2008.  The veteran did not waive review of the 
evidence by the agency of original jurisdiction.  
Nevertheless, the evidence consists of duplicate records, 
cumulative arguments, and other evidence that is not 
pertinent to the earlier effective date claims that are 
before the Board.  Consequently, the Board finds that remand 
for a supplemental statement of the case is not required.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  By a November 2001 decision, the RO denied the veteran's 
claim of service connection for left and right knee 
disability.

2.  No claim of service connection for a left or right knee 
disability was thereafter received prior to January 5, 2004.

3.  The veteran filed a claim of service connection for 
narcolepsy with cataplexy on August 23, 2001.


CONCLUSIONS OF LAW

1.  A November 2001 RO decision, which denied entitlement to 
service connection for left and right knee conditions, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The assignment of an effective date earlier than January 
5, 2004, for the award of service connection for left total 
knee replacement is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

3.  The assignment of an effective date earlier than January 
5, 2004, for the award of service connection for right total 
knee replacement is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

4.  An effective date of August 23, 2001, for the award of 
service connection for narcolepsy with cataplexy is 
warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, the veteran has already been awarded service 
for left and right total knee replacement and for narcolepsy 
with cataplexy.  The matters under consideration are the 
proper effective dates to be assigned for the awards of 
service connection.  Although the veteran was not sent a 
separate VCAA notice letter regarding effective dates after 
he filed his notice of disagreement, once the veteran 
disagrees with a determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2007); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Here, the veteran received adequate notification in the 
January 2007 rating decision, a January 2007 letter notifying 
him of the decision, and a July 2007 SOC.  The January 2007 
letter informed the veteran of the general criteria for 
assigning effective dates.  The July 2007 SOC included the 
pertinent regulations regarding effective dates.  The veteran 
had meaningful participation in the appeal process as he 
submitted statements contending that he filed claims at 
earlier dates.  Consequently, a remand for further 
notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of these appeals turns on a 
determination as to the dates that service connection claims 
were filed and whether prior adverse decisions became final.  
There is no need for a medical examination and or opinion.  
There is no suggestion that additional evidence, relevant to 
these matters, exists and can be procured.  No further 
development action is required.

II. Analysis

By a January 2007 rating decision, the veteran was awarded 
service connection for left total knee replacement, right 
total knee replacement, and narcolepsy with cataplexy.  An 
effective date January 5, 2004, was assigned for each 
disability.

The veteran contends that the service connection awards 
should have an earlier effective date.  Specifically, he 
believes that the effective date should be October 30, 1953, 
which was one day after his separation from active military 
service.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

Under the applicable criteria, the effective date of an 
original award of compensation is the day after the veteran's 
discharge from service, if a claim is received within one 
year after separation from active duty; otherwise, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of a reopened claim is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2), (r).

A. Left and Right Total Knee Replacement

By way of background, the veteran filed an application for 
entitlement to service connection for knee disabilities in 
February 1954.  Initially, the veteran was granted service 
connection for bilateral weak knees by a March 1954 rating 
decision.  Thereafter, in April 1954, the RO proposed to 
sever service connection based on clear and unmistakable 
error.  By a June 1954 decision, the RO severed service 
connection for bilateral weak knees.  

Subsequently, the veteran filed an application for 
entitlement to service connection for knee disabilities in 
August 2001.  Service connection for left and right knee 
conditions was denied by the RO in a November 2001 rating 
decision.  The veteran was notified of the denial later in 
November 2001 and he did not appeal the decision.  Thus, the 
RO's November 2001 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

Because the November 2001 RO decision is final, the claim by 
which the veteran was granted service connection for left and 
right total knee replacement, and which led to this appeal, 
was a claim to reopen a previously denied claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claim is reopened, the effective date cannot be 
earlier than the date of the claim to reopen.  Juarez v. 
Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).)

Here, on January 5, 2004, the RO received a claim of service 
connection for knee disabilities.  Thus, the RO assigned the 
effective date for the award of service connection for left 
and right total knee replacement as the date of receipt of 
the veteran's petition to reopen the previously denied claim.  
The veteran was therefore afforded the earliest possible 
effective date and there is no legal basis to establish an 
earlier date unless there is a document of record received 
earlier than January 5, 2004, that could be construed as a 
claim to reopen.

The only document received by the RO after the last final 
denial and before the January 5, 2004, submission was a VA-
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  The document was received on 
April 17, 2002, from the Veterans of Foreign Wars of the 
United States indicating that the veteran was appointing the 
service organization as his representative.

Notably, the cover page to which the VA-Form 21-22 was 
attached contained the generalized phrase "We submit for 
your consideration, claim for benefits based upon service of 
the above named veteran with supporting evidence as indicated 
below, for your attention and necessary action."  Although 
that sentence refers to a claim, the representative only 
provided the VA-Form 21-22.  The representative did not 
identify a benefit that was being sought and did not submit 
any supporting evidence.  There was no mention of knee 
disabilities.  Thus, the cover page can not be construed as a 
claim or specifically as a petition to reopen the claim of 
service connection for knee disabilities.

(The veteran's request for an effective date of October 30, 
1953 (the day after the veteran's discharge from service) 
would only be appropriate if the claim in question was 
received within one year after separation from active duty.  
Such is certainly not the case here.  The veteran's primary 
contention appears to be that his first claim involving the 
knees was not decided correctly when the RO severed service 
connection for bilateral weak knees in June 1954.  Disputing 
the result of that decision is more appropriately handled by 
filing a claim for review of the decision based on an 
assertion of clear and unmistakable error (CUE).  The Board 
referred such a claim to the AOJ in the introduction 
section.)

In sum, the veteran's claim of service connection for knee 
disabilities was denied in November 2001.  No claim to reopen 
was received by VA until the veteran submitted the claim of 
service connection for knee disabilities on January 5, 2004.  
Consequently, an effective date earlier than January 5, 2004, 
for the award of service connection for left and right total 
knee replacement is not warranted.

B. Narcolepsy with Cataplexy

Unlike the total knee replacement awards, the veteran's award 
of service connection for narcolepsy with cataplexy was the 
product of an original compensation claim.  There is no final 
denial of service connection in the record pertaining to a 
similar claim.  However, because a claim of service 
connection for narcolepsy with cataplexy was not received 
within one year after separation from active duty; the 
effective date shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

The RO assigned an effective date of January 5, 2004, for the 
award of service connection for narcolepsy with cataplexy.  A 
determination that service connection was warranted was 
primarily based on the medical opinion provided in a 
December 17, 2006, VA examination report.  In that report, 
the examiner concluded that the veteran's current disability 
had its onset during the veteran's military service.

On January 5, 2004, the RO received from the veteran a claim 
of service connection for narcolepsy with cataplexy.  If no 
prior claim was pending, January 5, 2004, would be the 
earliest possible date that could be assigned for the award 
of service connection.

A review of the record reveals that, on August 23, 2001, the 
RO received a statement from the veteran that referred to 
narcolepsy and cataplexy.  The veteran stated that when he 
was hospitalized at Fort Lee, Virginia, he developed a 
temperature that was so high that it destroyed a portion of 
his brain that controlled sleep.  The veteran went on to say 
that he was diagnosed with "norcelepsy [and] contemplexi" 
[sic] in 1965.

A sympathetic reading of the August 23, 2001, statement 
results in the conclusion that the veteran was filing an 
informal claim of service connection for narcolepsy with 
cataplexy.  Thus, the date of receipt of claim was not 
January 5, 2004, but in fact August 23, 2001.  The service 
connection claim had been pending since that time.

The Board notes that a diagnosis of narcolepsy or cataplexy 
was not documented in the veteran's service medical records.  
The December 17, 2006, VA examination report constituted the 
first competent medical nexus evidence that linked the 
veteran's narcolepsy with cataplexy to his active military 
service.  Thus, the necessary elements of a service 
connection claim were first proven at that time.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Although the date of the VA examination represented the 
earliest date that the veteran proved his claim, that date is 
not synonymous with the date entitlement arose.  The Court 
has held that, at least as applied to original claims for 
benefits, the date the evidence is submitted or received is 
irrelevant when considering the effective date of an award, 
even in connection with a claim that is pending for many 
years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, 
the VA examiner concluded that the veteran's narcolepsy with 
cataplexy had its onset during military service.  By saying 
so, the examiner is in fact stating that the veteran's 
narcolepsy with cataplexy has always been related to military 
service.  In that sense, entitlement had arisen, but the 
evidence did not substantiate his claim until the date of the 
examination.  When the medical nexus element is the only 
element remaining to be substantiated, the date entitlement 
arose with respect to service connection claims cannot be 
solely dependent on the date of an examination or opinion.  
To find otherwise would result in the assignment of effective 
dates, in some instances, based on when the veteran could be 
scheduled for an examination and not on the facts found or 
the date entitlement arose.  Such results would not be in 
accordance with 38 U.S.C.A. § 5110 or 38 C.F.R. 
§ 3.400(b)(2)(i).

Even though the date entitlement arose may have preceded the 
date when the veteran filed a claim, the regulations still 
provide that the effective date of an original compensation 
claim is the date of receipt of claim or date entitlement 
arose, whichever is later.  Thus, the effective date cannot 
be earlier than the date of the claim.

Here, the veteran's claim of service connection for 
narcolepsy with cataplexy was received by the RO on August 
23, 2001.  Because the VA examination established that the 
veteran's narcolepsy with cataplexy had its onset during 
military service, the date of receipt of claim was later than 
the date entitlement arose.  As a result, an effective date 
earlier than January 5, 2004, is warranted.  The appropriate 
effective date for the award of service connection for 
narcolepsy with cataplexy is August 23, 2001.  In regard to 
this claim, the veteran has been afforded the earliest 
possible effective date and there is no legal basis to 
establish an earlier date.  (There is no document of record 
that was received earlier than August 23, 2001, that could be 
construed as a service connection claim for that disability.)


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 5, 
2004, for the award of service connection for left total knee 
replacement is denied.

Entitlement to an effective date earlier than January 5, 
2004, for the award of service connection for right total 
knee replacement is denied.

Entitlement to an effective date of August 23, 2001, for the 
award of service connection for narcolepsy with cataplexy is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


